UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F I L E D

.|AN 3 1 2012
Anthony Brodzki, ) Clerk, U.S. Dist_rict_& Bankruptcy
) courts for the Distr\ct of columbia
Plaintiff, )
)
v. ) Civil Action N0.  
)
United States of America, )
)
Defendant. )
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs complaint against the
United States and his application to proceed in forma pauperis The application will be granted
and the case will be dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P.
l2(h)(3) (requiring dismissal of an action "at any time” the Court determines that it lacks subject
matter jurisdiction).

Plaintiff is a resident of North Richland Hills, Texas, suing the United States for $500
million in damages and injunctive relief. A claim for monetary damages against the United
States is cognizable under the Federal Tort Claims Act ("FTCA"), 28 U.S.C. §§ 2671 et seq.
Such a claim is maintainable, however, only after the plaintiff has exhausted administrative
remedies by "first present[ing] the claim to the appropriate Federal agency. . . ." 28 U.S.C. §
2675. 'l`his exhaustion requirement is jurisdictional. See GAF Corp. v. Um'tea' States, 818 F.2d
901, 917-20 (D.C. Cir. 1987); jackson v. Um`lea’ States, 730 F.2d 808, 809 (D.C. Cir. 1984);
Stokes v. U.S. Poslal Service, 937 F. Supp. ll, 14 (D.D.C. 1996). The plaintiff has not indicated
that he exhausted his administrative remedies under the FTCA. Therefore, his claim for damages

must be dismissed for failure to exahust. See Abdurrahman v. Engstrom, 168 Fed.Appx. 445,

445 (D.C. Cir. 2005) (per curiam) ("[T]he district court properly dismissed case [based on
unexhausted FTCA claim] for lack of subject matter jurisdiction.").

Plaintiff seeks "inj unctive relief against the United States secret service and the president
of the United States . . . to end the harassment and the invasion of privacy, and the civil rights
violations . . . ." Compl. at 2-3. However, plaintiffs rambling statements provide no rational
basis for issuing an injunction and, in fact, "constitute the sort of patently insubstantial claims"
that deprive the Court of subject matter jurisdiction T00ley v. Napolitano, 586 F.3d 1006, 1010
(D.C. Cir. 2009); see Cala’well v. Kagan, 777 F. Supp.2d 177, 178 (D.D.C. 201 1) ("A district
court lacks subject matter jurisdiction when the complaint ‘is patently insubstantial, presenting
no federal question suitable for decision.' ") (quoting Tooley, 586 F.3d at l009). Hence, the

complaint will be dismissed in its entirety. A separate Order accompanies this Memorandum

OPlnion.  

/
Uni d St t istrict Judge
Date: January _&, 2012 5 j [K!,{,¢/l,?